Case 2:20-cv-10659-PA-E Document 6 Filed 11/23/20 Page 1 of 2 Page ID #:17



 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREMAYNE DEON CARROLL,                             No. 2:20-CV-2101-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    COVELLO,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The petition challenges a conviction and/or sentence

19   issued by the Los Angeles County Superior Court. Pursuant to 28 U.S.C § 2241(d), courts in

20   both the district of conviction and the district of confinement have concurrent jurisdiction over

21   applications for habeas corpus filed by state prisoners. See Braden v. 30th Judicial Circuit Court,

22   410 U.S. 484 (1973). Because any and all witnesses and evidence necessary for the resolution of

23   Petitioner's application are more readily available in Los Angeles County, which is within the

24   boundaries of the United States District Court for the Central District of California, this matter

25   should be transferred to that court. See id. at 499 n.15.

26   ///

27   ///

28   ///
                                                        1
Case 2:20-cv-10659-PA-E Document 6 Filed 11/23/20 Page 2 of 2 Page ID #:18



 1                  Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the

 2   United States District Court for the Central District of California.

 3

 4

 5   Dated: November 23, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
